Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (CN2894588). Zhu discloses a roller cleaning device comprising a flexible roller 3, a motor 1 for driving the flexible roller 3 to rotate, a surface of the flexible roller 3 close to and in communication with a water sink 6, 7, a water tank 11, a sewage pressing member 2, the water tank 11 provided with a filter member 13, one end of the water sink communicating with the water tank 11 at a position above the filter member 13 through a sewage pipe 14, the other end of the water sink communicating with the water tank 11 at a position below the filter member 13 through a clean water pipe 15, the water tank 11 connected to a pump 4, the sewage pressing member 2 squeezing sewage in the flexible roller 3 into the water sink when the flexible roller 3 rotates (note Fig. 1-2, paragraphs [0008]-[0014]).
Regarding claim 11-12, 14-15, 17 and 19, Zhu discloses a roller cleaning device comprising a flexible roller 3, a water sink 6,7 for dispensing clean fluid onto the flexible roller and receiving sewage from the flexible roller 3, a water tank 11 provided with a filter member 13, one  end of the water sink communicating with the water tank 11 at a 
Regarding claim 20, Zhu discloses a roller cleaning device comprising a flexible roller 3 configured to be rotate, a water sink 6, 7 for dispensing clean fluid onto the flexible roller 3 and receiving sewage from the flexible roller 3, a water tank 11 provided with a filter member 13, a sewage pipe 14 connected to the water sink 7 and the water tank 11 to transport sewage from the water sink 6, 7 to the water tank 11, the sewage pipe 14 located on a first side of the filter member 13, a clean water pipe 15 connected to the water sink 6, 7 and the water tank 11 to transport clean fluid from the water tank 11 to the water sink 6, 7, the clean water pipe 15 located on a second side of the filter member opposite the first side (note Fig. 1-2, paragraphs [0008]-[0014]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN2894588) in view of Isley et al (US Pub 2016/0058258). Zhu discloses the claimed invention except a roller motor for rotating a flexible roller and is disposed within the flexible roller. Isley et al disclose a cleaning head 2 comprising a roller motor 50 for rotating a flexible roller 2 and is disposed within the flexible roller 6. It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the cleaning device of Zhu with a motor disposed within the flexible roller disclosed by Isley et al in order to easily separate from the cleaning device for cleaning.
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN2894588) in view of Li (EP 3238597). Zhu discloses the claimed invention except a roller brush in contact with the flexible roller. Li discloses a roller cleaning device .
Allowable Subject Matter
Claims 2-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892. References are cited to show roller cleaning device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V NGUYEN whose telephone number is (571)272-4490.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Dung Van Nguyen/Primary Examiner, Art Unit 3723